Exhibit 10.1

 

 

Hemispherx Biopharma, Inc.

 

$75,000,000

 

Equity Distribution Agreement

 

July 23, 2012

 

Maxim Group LLC

405 Lexington Avenue

New York, New York 10174

 

Ladies and Gentlemen:

 

Hemispherx Biopharma, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell through Maxim Group LLC (the “Agent”), as sales agent, shares of
Common Stock, $0.001 par value per share, of the Company (the “Common Stock”)
having an aggregate offering price of up to $75,000,000 (the “Shares”) on terms
set forth herein.  The Shares consist entirely of authorized but unissued shares
of Common Stock to be issued and sold by the Company.

 

The Company hereby confirms its agreement with the Agent with respect to the
sale of the Shares.

 

1.      Representations and Warranties of the Company.

 

(a)       The Company represents and warrants to, and agrees with, the Agent as
follows:

 

(i)       A registration statement on Form S-3 (File No. 333-182216) (the
“registration statement”) was initially declared effective by the Commission on
July 2, 2012, and is currently effective, under the Securities Act of 1933, as
amended, and the rules and regulations thereunder (the “Rules and Regulations”)
(collectively called the “Securities Act”); the Company has complied to the
Commission’s satisfaction with all requests of the Commission for additional or
supplemental information; no stop order of the Securities and Exchange
Commission (the “Commission”) preventing or suspending the use of any Base
Prospectus (as defined below), the Prospectus Supplement (as defined below), the
Prospectus (as defined below) or any Permitted Free Writing Prospectus (as
defined below), or the effectiveness of the Registration Statement, has been
issued, and no proceedings for such purpose have been instituted or, to the
Company’s knowledge after due inquiry, are contemplated by the Commission. 
Except where the context otherwise requires, “Registration Statement,” as used
herein, means the registration statement, as amended at the time of such
registration statement’s effectiveness for purposes of Section 11 of the
Securities Act, as such section applies to the Agent, including (1) all
documents filed as a part thereof or incorporated or deemed to be incorporated
by reference therein, (2) any information contained or incorporated by reference
in a prospectus filed with the Commission pursuant to Rule 424(b) under the
Securities Act, to the extent such information is deemed, pursuant to Rule 430B
or Rule 430C under the Securities Act, to be part of the registration statement
at such time, and (3) any registration statement filed to register the offer and
sale of Shares pursuant to Rule 462(b) under the Securities Act (the
“462(b) Registration Statement”).  Except where the context otherwise requires,
“Base Prospectus,” as used herein, means the prospectus filed as part of the
Registration Statement, together with any amendments or supplements thereto as
of the date of this Agreement.  Except where the context otherwise requires,
“Prospectus Supplement,” as used herein, means the most recent prospectus
supplement relating to the Shares, filed by the Company with the Commission
pursuant to Rule 424(b) under the Securities Act and in accordance with the
terms of this Agreement.  Except where the context otherwise requires,
“Prospectus,” as used herein, means the Prospectus Supplement together with the
Base Prospectus attached to or used with the Prospectus Supplement.  “Permitted
Free Writing Prospectus,” as used herein, means the documents, if any, listed on
Schedule A attached hereto and, after the date hereof, any “issuer free writing
prospectus” as defined in Rule 433 of the Securities Act, that is expressly
agreed to by the Company and the Agent in writing to be a Permitted Free Writing
Prospectus. Any reference herein to the registration statement, the Registration
Statement, the Base Prospectus, the Prospectus Supplement, the Prospectus or any
Permitted Free Writing Prospectus shall be deemed to refer to and include the
documents, if any, incorporated by reference, or deemed to be incorporated by
reference, therein pursuant to Item 12 of Form S-3 (the “Incorporated
Documents”), including, unless the context otherwise requires, the documents, if
any, filed as exhibits to such Incorporated Documents.  For purposes of this
Agreement, all references to the Registration Statement, the
Rule 462(b) Registration Statement, the Base Prospectus, the Prospectus or any
amendment or supplement to any of the foregoing shall be deemed to include the
copy filed with the Commission pursuant to its Electronic Data Gathering,
Analysis and Retrieval System (“EDGAR”).  All references in this Agreement to
financial statements and schedules and other information which is “described,”
“contained,” “included” or “stated” in the Registration Statement, the Base
Prospectus, the Prospectus or any Permitted Free Writing Prospectus (or other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is incorporated
by reference in or otherwise deemed by the Rules and Regulations to be a part of
or included in the Registration Statement, the Base Prospectus, the Prospectus
or Permitted Free Writing Prospectus as the case may be.  Any reference herein
to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement, any Base Prospectus, the Prospectus, the Prospectus
Supplement or any Permitted Free Writing Prospectus shall be deemed to refer to
and include the filing of any document under the Securities Exchange Act of
1934, as amended, and the rules and regulations thereunder (collectively, the
“Exchange Act”) on or after the initial effective date of the Registration
Statement, or the date of such Base Prospectus, the Prospectus, the Prospectus
Supplement or such Permitted Free Writing Prospectus, if any, as the case may
be, and deemed to be incorporated therein by reference.  “Time of Sale” means
each time a Share is purchased pursuant to this Agreement.

 

 

 

(ii) (A)  The Registration Statement complied when it became effective, complies
as of the date hereof, and will comply upon the effectiveness of any amendment
thereto and at each Time of Sale and each Settlement Date (as applicable), in
all material respects, with the requirements of the Securities Act; at all times
during which a prospectus is required by the Securities Act to be delivered
(whether physically or through compliance with Rule 172 under the Securities Act
or any similar rule) in connection with any sale of Shares (the “Prospectus
Delivery Period”), the Registration Statement, as may be amended, will comply,
in all material respects, with the requirements of the Securities Act; the
conditions to the use of Form S-3 in connection with the offering and sale of
the Shares as contemplated hereby have been satisfied; the Registration
Statement meets, and the offering and sale of the Shares as contemplated hereby
complies with, the requirements of Rule 415 under the Securities Act (including,
without limitation, Rule 415(a)(5)); the Registration Statement did not, as of
the time of its effectiveness and as of the date hereof, and will not, as of the
effective date of any amendment thereto, at each Time of Sale, if any, and at
all times during a Prospectus Delivery Period, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

 

(B)      The Prospectus, as of its date, as of the date hereof (if filed with
the Commission on or prior to the date hereof), at each Settlement Date and Time
of Sale (as applicable), and at all times during a Prospectus Delivery Period,
complied, complies or will comply, in all material respects, with the
requirements of the Securities Act; and the Prospectus, and each supplement
thereto, as of their respective dates, at each Settlement Date or Time of Sale
(as applicable), and at all times during a Prospectus Delivery Period, did not
and will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

2

 

(C)       Each Permitted Free Writing Prospectus, if any, as of its date and as
of each Settlement Date and Time of Sale (as applicable), and at all times
during a Prospectus Delivery Period (when taken together with the Prospectus at
such time) will not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

The representations and warranties set forth in subparagraphs (A), (B) and
(C) above shall not apply to any statement contained in the Registration
Statement, any Base Prospectus, the Prospectus or any Permitted Free Writing
Prospectus in reliance upon and in conformity with information concerning the
Agent that is furnished in writing by or on behalf of the Agent expressly for
use in the Registration Statement, such Base Prospectus, the Prospectus or such
Permitted Free Writing Prospectus, if any, it being understood and agreed that
only such information furnished by the Agent consists of the information
described in Section 5(g).

 

(iii)      Prior to the execution of this Agreement, the Company has not,
directly or indirectly, offered or sold any Shares by means of any “prospectus”
(within the meaning of the Securities Act) or used any “prospectus” (within the
meaning of the Securities Act) in connection with the offer or sale of the
Shares, in each case other than the Base Prospectus or any Permitted Free
Writing Prospectus; the Company has not, directly or indirectly, prepared, used
or referred to any Permitted Free Writing Prospectus except in compliance with
Rules 164 and 433 under the Securities Act; assuming that a  Permitted Free
Writing Prospectus, if any, is sent or given after the Registration Statement
was filed with the Commission (and after such Permitted Free Writing Prospectus,
if any, was, if required pursuant to Rule 433(d) under the Securities Act, filed
with the Commission), the Company will satisfy the provisions of Rule 164 or
Rule 433 necessary for the use of a free writing prospectus (as defined in
Rule 405) in connection with the offering of the Shares contemplated hereby; the
conditions set forth in one or more of subclauses (i) through (iv), inclusive,
of Rule 433(b)(1) under the Securities Act are satisfied, and the registration
statement relating to the offering of the Shares contemplated hereby, as
initially filed with the Commission, includes a prospectus that, other than by
reason of Rule 433 or Rule 431 under the Securities Act, satisfies the
requirements of Section 10 of the Securities Act; neither the Company nor the
Agent is disqualified, by reason of subsection (f) or (g) of Rule 164 under the
Securities Act, from using, in connection with the offer and sale of the Shares,
“free writing prospectuses” (as defined in Rule 405 under the Securities Act)
pursuant to Rules 164 and 433 under the Securities Act; the Company is not an
“ineligible issuer” (as defined in Rule 405 under the Securities Act) as of the
eligibility determination date for purposes of Rules 164 and 433 under the
Securities Act with respect to the offering of the Shares contemplated by the
Registration Statement; the parties hereto agree and understand that the content
of any and all “road shows” (as defined in Rule 433 under the Securities Act)
related to the offering of the Shares contemplated hereby is solely the property
of the Company.

 

(iv)      Each Permitted Free Writing Prospectus, as of its issue date, each
Time of Sale and each Settlement Date occurring after such issue date and at all
subsequent times through the Prospectus Delivery Period or until any earlier
date that the Company notified or notifies the Agent as described in
Section 3(c)(iii), did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement, any Base Prospectus or the Prospectus.  The foregoing
sentence does not apply to statements in or omissions from any Permitted Free
Writing Prospectus based upon and in conformity with written information
furnished to the Company by the Agent specifically for use therein, it being
understood and agreed that only such information furnished by the Agent consist
of the information described in Section 5(g).

 

3

 

(v)      The consolidated financial statements of the Company and the
Subsidiaries, together with the related notes, set forth or incorporated by
reference in the Registration Statement and the Prospectus comply in all
material respects with the requirements of the Securities Act and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and fairly present the
financial condition of the Company and the Subsidiaries, as a whole, as of the
dates indicated and the results of operations and changes in cash flows for the
periods therein specified in conformity with generally accepted accounting
principles consistently applied throughout the periods involved; and the
supporting schedules included in the Registration Statement present fairly the
information required to be stated therein.  No other financial statements or
schedules are required to be included in the Registration Statement and the
Prospectus.  To the Company’s knowledge, McGladrey LLP, which has expressed its
opinion with respect to the financial statements and schedules filed as a part
of the Registration Statement and included in the Registration Statement and the
Prospectus, is a registered public accounting firm within the meaning of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and in the performance of
its work for the Company has not been in violation of the auditor independence
requirements of the Sarbanes-Oxley Act.

 

(vi)      The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of its jurisdiction of
incorporation. The Company and each of the Subsidiaries has full corporate power
and authority to own its respective properties and conduct its business as
currently being carried on and as described in the Registration Statement and
the Prospectus, and is duly qualified to do business as a foreign corporation in
good standing in each jurisdiction in which it owns or leases real property or
in which the conduct of its business makes such qualification necessary and in
which the failure to so qualify would have a material adverse effect upon the
business, prospects, management, properties, operations, condition (financial or
otherwise) or results of operations of the Company and the Subsidiaries, taken
as a whole (“Material Adverse Effect”).

 

(vii)      Except as disclosed in the Prospectus, subsequent to the dates as of
which information is given in the Prospectus, the Company has not incurred any
material liabilities or obligations, direct or contingent, or entered into any
material transactions, or declared or paid any dividends or made any
distribution of any kind with respect to its capital stock; and there has not
been any change in the capital stock, or issuance of options, warrants,
convertible securities or other rights to purchase the capital stock (other than
due to the issuance, redemption or forfeiture of any shares of capital stock, or
options, warrants, convertible securities or other rights to purchase capital
stock, under any stock option or incentive, stock purchase or similar employee
benefit plans described in the Prospectus, including but not limited to the
Equity Incentive Plan of 2009 as disclosed in the Prospectus, including upon the
exercise of outstanding options, or pursuant to the terms of outstanding
warrants, or in satisfaction of outstanding debt of the Company as described in
the Prospectus (collectively, “Additional Issuances”)), or any material change
in the short-term or long-term debt, of the Company, or any Material Adverse
Effect or any development that would reasonably be expected to result in a
Material Adverse Effect.

 

(viii)     Except as set forth in the Prospectus, there is not pending or, to
the knowledge of the Company, threatened or contemplated, any action, suit or
proceeding to which the Company or any of its Subsidiaries is a party or of
which any property or assets of the Company or any of its Subsidiaries is the
subject before or by any court or governmental agency, authority or body, or any
arbitrator, which, individually or in the aggregate, might result in any
Material Adverse Effect.

 

4

 

(ix)      There are no statutes, regulations, contracts or documents that are
required to be described in the Registration Statement and the Prospectus or be
filed as exhibits to the Registration Statement by the Securities Act or by the
Rules and Regulations that have not been so described or filed.

 

(x)       This Agreement has been duly authorized, executed and delivered by the
Company, and constitutes a valid, legal and binding obligation of the Company,
enforceable in accordance with its terms, except as rights to indemnity
hereunder may be limited by federal or state securities laws and except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting the rights of creditors generally and subject to general
principles of equity.  The execution, delivery and performance of this Agreement
and the consummation of the transactions herein contemplated will not result in
a breach or violation of any of the terms and provisions of, or constitute a
default under, any statute, any agreement or instrument to which the Company is
a party or by which it is bound or to which any of its property is subject, the
Company’s charter or by-laws, or any order, rule, regulation or decree of any
court or governmental agency or body having jurisdiction over the Company or any
of its properties; no consent, approval, authorization or order of, or filing
with, any court or governmental agency or body is required for the execution,
delivery and performance of this Agreement or for the consummation of the
transactions contemplated hereby and thereby, including the issuance or sale of
the Shares by the Company, except such as may be required under the Securities
Act or state securities or blue sky laws; and the Company has and will have full
power and authority to enter into this Agreement and to authorize, issue and
sell the Shares as contemplated hereby and thereby.

 

(xi)     All of the issued and outstanding shares of capital stock of the
Company, including the outstanding shares of Common Stock, are duly authorized
and validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, were not issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities that have not been waived in writing, and the holders thereof are not
subject to personal liability by reason of being such holders; all of the issued
and outstanding shares of capital stock of each of the Subsidiaries, are duly
authorized and validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, are owned by the Company
directly or indirectly through one or more
Subsidiaries, were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities that have not
been waived in writing, and the holders thereof are not subject to personal
liability by reason of being such holders; the Shares which may be sold under
this Agreement by the Company have been duly authorized and, when issued,
delivered and paid for in accordance with the terms of this Agreement will have
been validly issued and will be fully paid and nonassessable, and the holders
thereof will not be subject to personal liability by reason of being such
holders; and the capital stock of the Company, including the Common Stock,
conforms to the description thereof in the Registration Statement and the
Prospectus.  Except as otherwise stated in the Registration Statement and the
Prospectus, there are no preemptive rights or other rights to subscribe for or
to purchase, or any restriction upon the voting or transfer of, any shares of
Common Stock pursuant to the Company’s charter, by-laws or any agreement or
other instrument to which the Company is a party or by which the Company is
bound.  Neither the filing of the Registration Statement nor the offering or
sale of the Shares as contemplated by this Agreement gives rise to any rights
for or relating to the registration of any shares of Common Stock or other
securities of the Company.  Except as described in the Registration Statement
and the Prospectus and other than Additional Issuances, there are no options,
warrants, agreements, contracts or other rights in existence to purchase or
acquire from the Company any shares of the capital stock of the Company.  The
Company has an authorized and outstanding capitalization as set forth in the
Registration Statement and the Prospectus as of the dates set forth therein.

 

(xii)     The Company and each of its Subsidiaries holds, and is operating in
compliance in all material respects with, all franchises, grants,
authorizations, licenses, permits, easements, consents, certificates and orders
of any governmental or self-regulatory body required for the conduct of its
business and all such franchises, grants, authorizations, licenses, permits,
easements, consents, certifications and orders are valid and in full force and
effect; and neither the Company nor any of its Subsidiaries has received notice
of any revocation or modification of any such franchise, grant, authorization,
license, permit, easement, consent, certification or order or has reason to
believe that any such franchise, grant, authorization, license, permit,
easement, consent, certification or order will not be renewed in the ordinary
course; and the Company and each of its Subsidiaries is in compliance in all
material respects with all applicable federal, state, local and foreign laws,
regulations, orders and decrees.

 

5

 

(xiii)    The Company and each of its Subsidiaries has good and marketable title
to all property (whether real or personal) described in the Registration
Statement and the Prospectus as being owned by it, in each case free and clear
of all liens, claims, security interests, other encumbrances or defects except
such as are described in the Registration Statement and the Prospectus.  The
property held under lease by the Company and its Subsidiaries is held by it
under valid, subsisting and enforceable leases with only such exceptions with
respect to any particular lease as do not interfere in any material respect with
the conduct of the business of the Company.

 

(xiv)   The Company and each of its Subsidiaries owns, possesses, or can acquire
on reasonable terms, all Intellectual Property necessary for the conduct of its
respective business as now conducted or as described in the Registration
Statement and the Prospectus to be conducted, except as such failure to own,
possess, or acquire such rights would not result in a Material Adverse Effect. 
Furthermore, (A) to the knowledge of the Company, there is no infringement,
misappropriation or violation  by third parties of any such Intellectual
Property, except as such infringement, misappropriation or violation would not
result in a Material Adverse Effect; (B) there is no pending or, to the
knowledge of the Company, threatened, action, suit, proceeding or claim by
others challenging the Company’s or any Subsidiary’s rights in or to any such
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such claim; (C) the Intellectual Property owned by
the Company and the Subsidiaries, and to the knowledge of the Company, the
Intellectual Property licensed to the Company and the Subsidiaries, has not been
adjudged invalid or unenforceable, in whole or in part, and there is no pending
or, to the knowledge of the Company, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intellectual
Property, and the Company is unaware of any facts which would form a reasonable
basis for any such claim; (D) there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others that the Company
or any of its Subsidiaries infringes, misappropriates or otherwise violates any
Intellectual Property or other proprietary rights of others, the neither the
Company nor any of the Subsidiaries has received any written notice of such
claim and the Company is unaware of any other fact which would form a reasonable
basis for any such claim; and (E) to the Company’s knowledge, no employee of the
Company or any of the Subsidiaries is in or has ever been in violation of any
term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
nondisclosure agreement or any restrictive covenant to or with a former employer
where the basis of such violation relates to such employee’s employment with the
Company or any of the Subsidiaries or actions undertaken by the employee while
employed with the Company or any of the Subsidiaries, except as such violation
would not result in a Material Adverse Effect.  “Intellectual Property” shall
mean all patents, patent applications, trade and service marks, trade and
service  mark registrations, trade names, copyrights, licenses, inventions,
trade secrets, domain names, technology, know-how and other intellectual
property.

 

(xv)       Neither the Company nor any of its Subsidiaries is (A) in violation
of its charter or by laws, or (B) in breach of or otherwise in default, and no
event has occurred which, with notice or lapse of time or both, would constitute
such a default in the performance of any material obligation, agreement or
condition contained in any bond, debenture, note, indenture, loan agreement,
mortgage, deed of trust or any other material contract, lease or other
instrument to which it is subject or by which any of them may be bound, or to
which any of the material property or assets of the Company or any of the
Subsidiaries is subject (collectively, the “Material Contracts”); or (C) in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except in the
case of (B) and (C) above, as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

 

6

 

(xvi)     The Company and each of the Subsidiaries has timely filed all federal,
state, local and foreign income and franchise tax returns required to be filed
and are not in default in the payment of any taxes which were payable pursuant
to said returns or any assessments with respect thereto, other than any which
the Company is contesting in good faith.  There is no pending dispute with any
taxing authority relating to any of such returns, and the Company has no
knowledge of any proposed liability for any tax to be imposed upon the
properties or assets of the Company or the Subsidiaries for which there is not
an adequate reserve reflected in the Company’s financial statements included in
the Registration Statement.

 

(xvii)   The Company has not distributed and will not distribute any prospectus
or other offering material in connection with the offering and sale of the
Shares other than any the Registration Statement and the Prospectus or other
materials permitted by the Securities Act to be distributed by the Company;
provided, however, that the Company has not made and will not make any offer
relating to the Shares that would constitute a “free writing prospectus” as
defined in Rule 405 under the Securities Act, except in accordance with the
provisions of Section 3(p) of this Agreement.

 

(xviii)   The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is included or approved for inclusion on the NYSE MKT and the
Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the NYSE MKT nor has the Company received any
notification that the Commission or the NYSE MKT is contemplating terminating
such registration or listing. The Company has complied in all material respects
with the applicable requirements of the NYSE MKT for maintenance of inclusion of
the Common Stock thereon. The Company has filed an application to include the
Shares on the NYSE MKT.

 

(xix)     The Company has no subsidiaries other than those listed on Exhibit 21
to the Company’s Form 10-K for the fiscal year ended December 31, 2011
(collectively, the “Subsidiaries”). Notwithstanding any other provisions,
representations and/or warranties in this Agreement, none of the Subsidiaries is
active; however, the inactivity of such Subsidiaries does not result in a
Material Adverse Effect.

 

(xx)     The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (A) transactions are executed
in accordance with management’s general or specific authorization;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Except as described in the Registration Statement and the
Prospectus, since the filing of the annual report on Form 10-K for the fiscal
year ended December 31, 2011, there has been(i) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (ii) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

 

7

 

(xxi)     Except as described in the Registration Statement and the Prospectus,
the Company and each of the Subsidiaries: (A) is and at all times has been in
full compliance with all statutes, rules, regulations, or guidances, including,
without limitation, the Federal Food, Drug and Cosmetic Act and implementing
regulations at 21 C.F.R. Parts 50, 54, 56, 58 and 812, applicable to Company and
the Subsidiaries and to the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any product manufactured
or distributed by the Company or the Subsidiaries (“Applicable Laws”), except as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect; (B) has not received any FDA Form 483, notice of
adverse finding, warning letter, untitled letter or other correspondence or
notice from any Governmental Authority alleging or asserting noncompliance with
any Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (C) possesses all material
Authorizations and such Authorizations are valid and in full force and effect
and are not in violation of any term of any such Authorizations; (D) has not
received notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Authority or
third party alleging that any product operation or activity is in violation of
any Applicable Laws or Authorizations and has no knowledge that any such
Governmental Authority or third party intends to assert any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (E) has not
received notice that any Governmental Authority has taken, is taking or intends
to take action to limit, suspend, modify or revoke any Authorizations and the
Company has no knowledge that any such Governmental Authority is considering
such action; and (F) has filed, obtained, maintained or submitted all material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission).

 

(xxii)    The studies, tests and preclinical and clinical trials conducted by or
on behalf of the Company and the Subsidiaries with respect to programs that are
currently in development or in discovery or are described in the Prospectus,
were and, if still pending, are, in all material respects, being conducted in
accordance with applicable experimental protocols, procedures and controls
pursuant to accepted professional scientific standards and all relevant
Applicable Laws and Authorizations; the descriptions of the results of such
studies, tests and trials contained in the Registration Statement and the
Prospectus are accurate and complete in all material respects and fairly present
the data derived from such studies, tests and trials; except to the extent
disclosed in the Registration Statement and the Prospectus, the Company is not
aware of any studies, tests or trials the results of which the Company believes
reasonably call into question the study, test, or trial results described or
referred to in the Registration Statement and the Prospectus when viewed in the
context in which such results are described and the clinical state of
development; and, except to the extent disclosed in the Registration Statement
and the Prospectus, neither the Company nor any of its subsidiaries have
received any notices or correspondence from any Governmental Authority requiring
the termination, suspension or material modification of any studies, tests or
preclinical or clinical trials conducted by or on behalf of the Company.

 

(xxiii)   Other than as contemplated by this Agreement, the Company has not
incurred any liability for any finder’s or broker’s fee or agent’s commission in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby. The Company has not entered into any
other sales agency agreements or other similar arrangements with any agent or
any other representative in respect of at-the-market offerings of the shares in
accordance with Rule 415(a)(4) of the Securities Act.

 

8

 

(xxiv)   Except as described in the Registration Statement and the Prospectus,
the Company and each of the Subsidiaries carries, or is covered by, insurance in
such amounts and covering such risks as is adequate for the conduct of its
respective business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries; all policies of
insurance and any fidelity or surety bonds insuring the Company or the
Subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect; the Company and each of the Subsidiaries
is in compliance with the terms of such policies and instruments in all material
respects; there are no claims by the Company or any of the Subsidiaries under
any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; neither the Company
nor any of the Subsidiaries has been refused any insurance coverage sought or
applied for; and the Company has no reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

 

(xxv) The Company is not and, after giving effect to the offering and sale of
the Shares, will not be an “investment company,” or an entity “controlled” by
and “investment company” as such terms are defined in the Investment Company Act
of 1940, as amended.

 

(xxvi) The Incorporated Documents, when they became effective or were filed with
the Commission, as the case may be, conformed in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and were
filed on a timely basis with the Commission and none of such documents contained
an untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; any further Incorporated Documents,
when filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act, and will not contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(xxvii) The Company is in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act and the rules and regulations of
the Commission thereunder.

 

(xxviii) The Company has established and maintains disclosure controls and
procedures (as defined in Rules 13a-14 and 15d-14 under the Exchange Act) and
such controls and procedures are effective in reasonably ensuring that material
information relating to the Company is made known to the principal executive
officer and the principal financial officer.  The Company has utilized such
controls and procedures in preparing and evaluating the disclosures in the
Registration Statement and the Prospectus.

 

(xxix) Neither the Company, the Subsidiaries, nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any Subsidiary, is aware of or has taken any action directly or indirectly, that
would result in a violation by such persons of the FCPA (as defined below),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “Foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA, and the Company has conducted
its business in compliance with the FCPA and has instituted and maintains
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.  “FCPA” means the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder.

 

9

 

(xxx) The operations of the Company and each of the Subsidiaries have complied
in all material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or the Subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

 

(xxxi) Neither the Company, the Subsidiaries, nor, to the knowledge of the
Company, any director, officer or employee of the Company or any of the
Subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury.

 

(xxxii) To the Company’s knowledge, no transaction has occurred between or among
the Company, on the one hand, and any of the Company’s officers, directors or 5%
stockholders or any affiliate or affiliates of any such officer, director or 5%
stockholders that is required to be described that is not so described in the
Registration Statement and the Prospectus.  The Company has not, directly or
indirectly, extended or maintained credit, or arranged for the extension of
credit, or renewed an extension of credit, in the form of a personal loan to or
for any of its directors or executive officers in violation of applicable laws,
including Section 402 of the Sarbanes-Oxley Act.

 

(xxxiii) The Company and each of the Subsidiaries (A) is in compliance in all
material respects with any and all applicable federal, state, local and foreign
laws, rules, regulations, decisions and orders relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”); (B) has
received and is in compliance in all material respects with all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business; and (C) has not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except in any such case for any such failure to comply, or failure to receive
required permits, licenses or approvals, or liability as would not, individually
or in the aggregate, result in a Material Adverse Effect.

 

(xxxiv) The Company and each of the Subsidiaries (A) is in compliance, in all
material respects, with any and all applicable foreign, federal, state and local
laws, rules, regulations, treaties, statutes and codes promulgated by any and
all governmental authorities (including pursuant to the Occupational Health and
Safety Act) relating to the protection of human health and safety in the
workplace (“Occupational Laws”); (B) has received all material permits, licenses
or other approvals required of it under applicable Occupational Laws to conduct
its business as currently conducted; and (C) is in compliance, in all material
respects, with all terms and conditions of such permit, license or approval.  No
action, proceeding, revocation proceeding, writ, injunction or claim is pending
or, to the Company’s knowledge, threatened against the Company or any of the
Subsidiaries relating to Occupational Laws, and the Company does not have
knowledge of any facts, circumstances or developments relating to its operations
or cost accounting practices that could reasonably be expected to form the basis
for or give rise to such actions, suits, investigations or proceedings.

 

(xxxv) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or any of the
Subsidiaries or any of their respective affiliates for employees or former
employees of the Company, the Subsidiaries and their respective affiliates has
been maintained in compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited
to, ERISA and the Internal Revenue Code of 1986, as amended (the “Code”).  No
prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any such plan, excluding
transactions effected pursuant to a statutory or administrative exemption; and
for each such plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no “Accumulated funding deficiency,” as defined in
Section 412 of the Code, has been incurred, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) exceeds the present value of all benefits
accrued under such plan determined using reasonable actuarial assumptions.

 

10

 

(xxxvi) No material labor problem or dispute with the employees of the Company
exists or, to the knowledge of the Company, is threatened or imminent.

 

(xxxvii) The Company has not taken, directly or indirectly, any action designed
to or that would constitute or that would reasonably be expected to cause or
result in, under the Exchange Act or otherwise, stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Shares.

 

(b) Any certificate signed by any officer of the Company and delivered to the
Agent or the Agent’s counsel shall be deemed a representation and warranty by
the Company to Agent as to the matters covered thereby.

 

(c) At each Bringdown Date and each Time of Sale, the Company shall be deemed to
have affirmed each representation and warranty contained in or made pursuant to
this Agreement as of such date as though made at and as of such date (except
that such representations and warranties shall be deemed to relate to the
Registration Statement and the Prospectus as amended and supplemented relating
to such Shares on such date).

 

2. Purchase, Sale and Delivery of Shares.

 

(a) At the Market Sales.  On the basis of the representations, warranties and
agreements herein contained, but subject to the terms and conditions herein set
forth, the Company agrees to issue and sell through the Agent as sales agent,
and the Agent agrees to use its commercially reasonable efforts to sell for and
on behalf of the Company, the Shares on the following terms and conditions;
provided, however, that any obligation of the Agent to use such commercially
reasonable efforts shall be subject to the continuing accuracy of the
representations and warranties of the Company herein, to the performance by the
Company of its obligations hereunder and to the continuing satisfaction of the
additional conditions specified in Section 4 of this Agreement.

 

(i)   The Shares are to be sold by the Agent on a daily basis or otherwise as
shall be agreed to by the Company and the Agent on any day that the Company has
instructed the Agent to make such sales and which is a trading day for the NYSE
MKT (other than a day on which the NYSE MKT is scheduled to close prior to its
regular weekday closing time) (each, a “Trading Day”). On any Trading Day, any
two representatives of the Company whose name is set forth on Schedule B hereto
may instruct the Agent by telephone (confirmed promptly by telecopy or email to
the appropriate individual listed on Schedule D hereto, using a form
substantially similar to that set forth on Schedule C hereto (a “Transaction
Notice”), which confirmation shall be promptly acknowledged by the Agent) as to
the maximum number of shares to be sold by the Agent on such day and in any
event not in excess of the amount available for issuance under the Prospectus
and the currently effective Registration Statement, the time period during which
sales are requested to be made and the minimum price per Share, if any, at which
such Shares may be sold. Subject to the terms and conditions hereof and unless
the sale of the Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, the Agent
shall use its commercially reasonable efforts to sell all of the Shares so
designated by the Company in the Transaction Notice. The gross sales price of
the Shares sold under this Section 2(a) shall be equal to the market price for
shares of the Company’s Common Stock sold by the Agent under this
Section 2(a) on the NYSE MKT at the time of such sale.

 

11

 

(ii)     The Company or the Agent may, upon notice to the other party hereto by
telephone (confirmed promptly by facsimile or e-mail to the respective
individuals of the other party set forth on Schedule D hereto, which
confirmation shall be promptly acknowledged by the other party), suspend the
offering of the Shares for any reason and at any time, whereupon the Agent shall
so suspend the offering of Shares until further notice is provided to the other
party to the contrary; provided, however, that such suspension or termination
shall not affect or impair the parties’ respective obligations with respect to
the Shares sold hereunder prior to the giving of such notice. Each of the
parties agrees that no such notice under this Section 2(a)(ii) shall be
effective against the other unless it is made to one of the individuals named on
Schedule D hereto, as such Schedule may be amended from time to time.
Notwithstanding the foregoing, if the Agent suspends the offering for any three
consecutive business days or on more than three (3) separate occasions (in each
instance other than as a result of the Company’s breach of its obligations
hereunder), the Company, in its sole discretion, may elect to terminate this
Agreement, and shall not be liable to the Agent for any fees payable under
Section 3(g) hereunder other than pursuant to the second to last sentence
thereof.

 

(iii) The Company acknowledges and agrees that (A) there can be no assurance
that the Agent will be successful in selling the Shares, (B) the Agent will
incur no liability or obligation to the Company or any other person or entity if
it does not sell Shares for any reason other than a failure by the Agent to use
its commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Shares as required
under this Agreement, and (C) the Agent shall be under no obligation to purchase
shares on a principal basis pursuant to this Agreement.

 

(iv)    The Agent hereby covenants and agrees not to make any sales of the
Shares on behalf of the Company, pursuant to this Section 2(a), other than by
means of ordinary brokers’ transactions deemed to be “at the market” offerings
as defined in Rule 415 of the Securities Act including without limitation sales
made directly on the NYSE MKT, on any other existing trading market for the
Common Stock or to or through a market maker.

 

(v)    The compensation to the Agent for sales of the Shares, as an agent of the
Company, shall be (i) 4% of the gross sales price of the first $10,000,000 of
Shares sold pursuant to this Section 2(a) and (ii) thereafter, 3% of the gross
sales price of the remaining Shares sold pursuant to this Section 2(a). The
remaining proceeds, after further deduction for any transaction fees imposed by
any governmental or self-regulatory organization in respect of such sales, shall
constitute the net proceeds to the Company for such Shares (the “Net Proceeds”).
The Agent shall notify the Company as promptly as practicable if any deduction
referenced in the preceding sentence will be required.

 

(vi)    The Agent shall provide written confirmation to the Company following
the close of trading on the NYSE MKT each day in which the Shares are sold under
this Section 2(a) setting forth the number of the Shares sold on such day, the
aggregate gross sale proceeds, the Net Proceeds to the Company, and the
compensation payable by the Company to the Agent with respect to such sales.

 

(vii)     All Shares sold pursuant to this Section 2(a) will be delivered by the
Company to Agent for the accounts of the Agent on the third full business day
following the date on which such Shares are sold, or at such other time and date
as Agent and the Company determine pursuant to Rule 15c6-1(a) under the Exchange
Act, each such time and date of delivery being herein referred to as a
“Settlement Date.”  On each Settlement Date, the Shares sold through the Agent
for settlement on such date shall be issued and delivered by the Company to the
Agent against payment of the Net Proceeds from the sale of such Shares.
Settlement for all such Shares shall be effected by free delivery of the Shares
by the Company or its transfer agent (i) to the Agent or its designee’s account
(provided the Agent shall have given the Company written notice of such designee
prior to the Settlement Date) at The Depository Trust Company (“DTC”) or (ii) by
such other means of delivery as may be mutually agreed upon by the parties
hereto, which in all cases shall be freely tradable, transferable, registered
shares in good deliverable form, in return for payment in same day funds
delivered to an account designated by the Company. If the Company or its
transfer agent (if applicable) shall default on its obligation to deliver the
Shares on any Settlement Date, the Company shall (A) indemnify and hold the
Agent harmless against any loss, claim or damage arising from or as a result of
such default by the Company and (B) pay the Agent any commission to which it
would otherwise be entitled absent such default against payment of the Net
Proceeds therefor by wire transfer of same day funds payable to the order of the
Company at 9:00 a.m. New York City time. If the Agent breaches this Agreement by
failing to deliver the Net Proceeds on any Settlement Date for the shares
delivered by the Company, the Agent will pay the Company interest based on the
effective overnight federal funds rate until such proceeds, together with such
interest, have been fully paid.

 

12

 

(b)      Nothing herein contained shall constitute the Agent an unincorporated
association or partner with the Company.  Under no circumstances shall any
Shares be sold pursuant to this Agreement after the date which is three years
after the Registration Statement is first declared effective by the Commission.

 

(c) Notwithstanding any other provisions of this Agreement, the Company agrees
that no sale of Shares shall take place, and the Company shall not request the
sale of any Shares, and the Agent shall not be obligated to sell, during any
period in which the Company is, or could be deemed to be, in possession of
material non-public information; provided that, notwithstanding the provisions
of this paragraph (c), the Company agrees that no sales of Shares shall take
place during the twenty (20) calendar days prior to an Earnings Release (as
defined below).

 

3.      Covenants.  The Company covenants and agrees with the Agent as follows:

 

(a)     After the date hereof and through any Prospectus Delivery Period, prior
to amending or supplementing the Registration Statement (including any
Rule 462(b) Registration Statement), Base Prospectus, the Prospectus or any
Permitted Free Writing Prospectus, the Company shall furnish to the Agent for
review a copy of each such proposed amendment or supplement, allow the Agent a
reasonable amount of time to review and comment on such proposed amendment or
supplement, and the Company shall not file any such proposed amendment or
supplement to which the Agent or counsel to the Agent reasonably object. 
Subject to this Section 3(a), immediately following execution of this Agreement,
the Company will prepare a prospectus supplement describing the selling terms of
the Shares hereunder, the plan of distribution thereof and such other
information as may be required by the Securities Act or the Rules and
Regulations or as the Agent and the Company may deem appropriate, and if
requested by the Agent, a Permitted Free Writing Prospectus containing the
selling terms of the Shares hereunder and such other information as the Company
and the Agent may deem appropriate, and will file or transmit for filing with
the Commission, in accordance with Rule 424(b) or Rule 433, as the case may be,
copies of the Prospectus as supplemented and each such Permitted Free Writing
Prospectus.

 

(b)     After the date of this Agreement, the Company shall promptly advise the
Agent in writing (i) of the receipt of any comments of, or requests for
additional or supplemental information from, the Commission or for any
amendments or supplements to the Registration Statement, the Base Prospectus,
the Prospectus or any Permitted Free Writing Prospectus, (ii) of the time and
date of any filing of any post-effective amendment to the Registration Statement
or any amendment or supplement to any Base Prospectus, the Prospectus or any
Permitted Free Writing Prospectus, (iii) of the time and date that any
post-effective amendment to the Registration Statement becomes effective,
(iv) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any post-effective amendment
thereto or of any order preventing or suspending its use or the use of any Base
Prospectus, the Prospectus or any Permitted Free Writing Prospectus, or (v) of
any proceedings to remove, suspend or terminate from listing or quotation the
Common Stock from any securities exchange upon which it is listed for trading or
included or designated for quotation, or of the threatening or initiation of any
proceedings for any of such purposes.  If the Commission shall enter any such
stop order at any time, the Company will use its best efforts to obtain the
lifting of such order at the earliest possible moment.  Additionally, the
Company agrees that it shall comply with the provisions of Rules 424(b), 430B
and 430C, as applicable, under the Securities Act and will use its reasonable
efforts to confirm that any filings made by the Company under Rule 424(b),
Rule 433 or Rule 462 were received in a timely manner by the Commission (without
reliance on Rule 424(b)(8) or Rule 164(b)).

 

13

 

(c)        (i)  From the date hereof through the later of (A) the termination of
this Agreement and (B) the end of any applicable Prospectus Delivery Period, the
Company will comply with all requirements imposed upon it by the Securities Act,
as now and hereafter amended, and by the Rules and Regulations, as from time to
time in force, and by the Exchange Act so far as necessary to permit the
continuance of sales of or dealings in the Shares as contemplated by the
provisions hereof,  the Base Prospectus, the Prospectus and any Permitted Free
Writing Prospectus. If during any applicable Prospectus Delivery Period any
event occurs as a result of which the Base Prospectus, the Prospectus, or any
Permitted Free Writing Prospectus would include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances then existing, not misleading, or if
during any applicable Prospectus Delivery Period it is necessary or appropriate
in the opinion of the Company or its counsel or the Agent or counsel to the
Agent to amend the Registration Statement or supplement the Base Prospectus, the
Prospectus or any Permitted Free Writing Prospectus, to comply with the
Securities Act or to file under the Exchange Act any document which would be
deemed to be incorporated by reference in the Prospectus in order to comply with
the Securities Act or the Exchange Act, the Company will promptly notify Agent,
and the Agent shall suspend the offering and sale of any such Shares, and will
amend the Registration Statement or supplement the Base Prospectus, the
Prospectus or any Permitted Free Writing Prospectus or file such document (at
the expense of the Company) so as to correct such statement or omission or
effect such compliance within the time period prescribed by the Securities Act
or the Exchange Act.

 

(ii)      In case the Agent is required to deliver (whether physically or
through compliance with Rule 172 under the Securities Act or any similar rule),
in connection with the sale of the Shares, a Prospectus after the nine-month
period referred to in Section 10(a)(3) of the Securities Act, or after the time
a post-effective amendment to the Registration Statement is required pursuant to
Item 512(a) of Regulation S-K under the Securities Act, the Company will
prepare, at its expense, promptly upon request such amendment or amendments to
the Registration Statement and the Prospectus as may be necessary to permit
compliance with the requirements of Section 10(a)(3) of the Securities Act or
Item 512(a) of Regulation S-K under the Securities Act, as the case may be.  The
Company shall cause each amendment or supplement to any Base Prospectus or the
Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act or, in the case of any
document which would be deemed to be incorporated by reference therein, to be
filed with the Commission as required pursuant to the Exchange Act, within the
time period prescribed. The Company shall promptly notify the Agent if any
Material Contract is terminated or if the other party thereto gives written
notice of its intent to terminate any such Material Contract.

 

14

 

(iii)    If at any time following issuance of a Permitted Free Writing
Prospectus there occurs an event or development as a result of which such
Permitted Free Writing Prospectus would conflict with the information contained
in the Registration Statement, the Base Prospectus or the Prospectus, or would
include an untrue statement of a material fact or omitted or would omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances prevailing at that subsequent time, not misleading, the
Company promptly will notify the Agent and will promptly amend or supplement, at
its own expense, such Permitted Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission.

 

(d)     The Company shall use commercially reasonable efforts to take or cause
to be taken all necessary action to qualify the Shares for sale under the
securities laws of such jurisdictions as Agent reasonably designates and to
continue such qualifications in effect so long as required for the distribution
of the Shares, except that the Company shall not be required in connection
therewith to qualify as a foreign corporation or to execute a general consent to
service of process in any state.  The Company shall promptly advise the Agent of
the receipt by the Company of any notification with respect to the suspension of
the qualification of the Shares for offer or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.

 

(e)   The Company will furnish to the Agent and counsel for the Agent, to the
extent requested, copies of the Registration Statement (which will include one
complete manually signed copy of the Registration Statement and all consents and
exhibits filed therewith), the Base Prospectus, the Prospectus, any Permitted
Free Writing Prospectus, and all amendments and supplements to such documents,
in each case as soon as available and in such quantities as the Agent may from
time to time reasonably request.

 

(f) The Company will make generally available to its security holders as soon as
practicable an earnings statement (which need not be audited) covering a
12-month period that shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 of the Rules and Regulations. If the Company makes
any public announcement or release disclosing its results of operations or
financial condition for a completed quarterly or annual fiscal period (each, an
“Earnings Release”) and the Company has not yet filed a Quarterly Report on Form
10-Q or an Annual Report on Form 10-K with respect to such information, as
applicable, then, prior to any sale of Shares, the Company shall be obligated to
(x) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b), which prospectus supplement shall include the
applicable financial information, (y) file a Current Report on Form 8-K, which
Form 8-K shall include the applicable financial information or (z) furnish a
Current Report on Form 8-K pursuant to Item 2.02 thereof, which current report
shall specifically state that the applicable financial information shall be
deemed “filed” under the Exchange Act.

 

(g)    The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay or cause to be paid
(i) all expenses (including stock or transfer taxes and stamp or similar duties
allocated to the respective transferees) incurred in connection with the
registration, issue, sale and delivery of the Shares, (ii) all reasonable
expenses and fees (including, without limitation, fees and expenses of the
Company’s accountants and counsel) in connection with the preparation, printing,
filing, delivery, and shipping of the Registration Statement (including the
financial statements therein and all amendments, schedules, and exhibits
thereto), the Base Prospectus, each Prospectus, any Permitted Free Writing
Prospectus, and any amendment thereof or supplement thereto, and the producing,
word-processing, printing, delivery, and shipping of this Agreement and other
closing documents, including Blue Sky Memoranda (covering the states and other
applicable jurisdictions) and including the cost to furnish copies of each
thereof to the Agent, (iii) all filing fees, (iv) the reasonable fees and
disbursements of the Agent’s counsel incurred in connection with the
qualification of the Shares for offering and sale by the Agent or by dealers
under the securities or blue sky laws of the states and other jurisdictions
which Agent shall designate, (v) the fees and expenses of any transfer agent or
registrar, (vi) the filing fees and reasonable fees and disbursements of Agent’s
counsel incident to any required review and approval by the Financial Industry
Regulatory Authority, Inc. of the terms of the sale of the Shares, (vii) listing
fees, if any, (viii) the cost and expenses of the Company relating to investor
presentations or any “roadshow” undertaken in connection with marketing of the
Shares, and (ix) all other costs and expenses incident to the performance of its
obligations hereunder that are not otherwise specifically provided for herein. 
In addition, upon execution of this Agreement, the Company shall reimburse the
Agent for its reasonable out of pocket expenses, including the reasonable fees
and disbursements of the Agent’s counsel actually incurred in connection with
the execution of this Agreement, in an amount (inclusive of any amounts owed
pursuant to (iv) and (vi) above) not to exceed $20,000. Additionally,
thereafter, on each Settlement Date, out of the Net Proceeds therefrom, the
Company shall reimburse the Agent for its reasonable out of pocket expenses,
including the reasonable fees and disbursements of the Agent’s counsel actually
incurred but unpaid prior to such Settlement Date (the “Additional
Reimbursements”), all of which Additional Reimbursements shall not exceed
$55,000. Notwithstanding the foregoing, Agent counsel’s reimbursed expenses
included in Additional Reimbursements with regard to its activities pursuant to
Section 4(e) hereof on each Bringdown Date (as defined below) , shall not exceed
$1,200 per Bringdown Date.

 

15

 

(h)     The Company will apply the net proceeds from the sale of the Shares in
the manner set forth under the caption “Use of Proceeds” in the Base Prospectus,
the Prospectus, and any Permitted Free Writing Prospectus.

 

(i)    During each period commencing on the date of each Transaction Notice and
ending after the close of business on the Settlement Date for the related
transactions covered by such Transaction Notice, the Company will not offer for
sale, sell, contract to sell, pledge, grant any option for the sale of, enter
into any transaction which is designed to, or might reasonably be expected to,
result in the disposition (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) by the Company or any
affiliate, or otherwise issue or dispose of, directly or indirectly (or publicly
disclose the intention to make any such offer, sale, pledge, grant, issuance or
other disposition), of any Common Stock or any securities convertible into or
exchangeable for, or any options or rights to purchase or acquire, Common Stock,
or permit the registration under the Securities Act of any Common Stock, such
securities, options or rights, except for (i) the registration of the Shares and
the sales through the Agent pursuant to this Agreement, (ii) the registration of
shares issued or issuable with respect to any Additional Issuances, (iii) sales
of shares through any dividend reinvestment and stock purchase plan of the
Company and (iv) any Additional Issuances.

 

(j)      The Company shall not, at any time at or after the execution of this
Agreement, offer or sell any Shares pursuant to this Agreement by means of any
“prospectus” (within the meaning of the Securities Act), or use any “prospectus”
(within the meaning of the Securities Act) in connection with the offer or sale
of the Shares pursuant to this Agreement, in each case other than the Prospectus
or any Permitted Free Writing Prospectus.

 

(k)   The Company has not taken and will not take, directly or indirectly, any
action designed to or which might reasonably be expected to cause or result in,
or which has constituted, (i) the stabilization or manipulation of the price of
any security of the Company to facilitate the sale or resale of the Shares
(ii) a violation of Regulation M.  The Company shall notify the Agent of any
violation of Regulation M by the Company or any of its officers or directors
promptly after the Company has received notice or obtained knowledge of any such
violation. 

 

16

 

(l)     The Company will not incur any liability for any finder’s or broker’s
fee or agent’s commission in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby or
thereby.

 

(m)    During any applicable Prospectus Delivery Period, the Company will file
on a timely basis with the Commission such periodic and current reports as
required by the Rules and Regulations.

 

(n)      The Company will maintain such controls and other procedures, including
without limitation those required by Sections 302 and 906 of the Sarbanes-Oxley
Act and the applicable regulations thereunder, that are designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the Commission’s rules and forms,
including without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer and its
principal financial officer, or persons performing similar functions, as
appropriate to allow timely decisions regarding required disclosure, to ensure
that material information relating to Company is made known to them by others
within those entities.

 

(o)     [Reserved]

 

(p)     The Company represents and agrees that, it has not made and will not
make any offer relating to the Shares that would constitute an “issuer free
writing prospectus,” as defined in Rule 433 under the Securities Act, or that
would otherwise constitute a “free writing prospectus,” as defined in Rule 405
under the Securities Act, required to be filed with the Commission other than a
Permitted Free Writing Prospectus.  The Company represents that it has treated
or agrees that it will treat each Permitted Free Writing Prospectus as an
“issuer free writing prospectus,” as defined in Rule 433, and has complied and
will comply with the requirements of Rule 433 applicable to any Permitted Free
Writing Prospectus, including timely Commission filing where required, legending
and record keeping.

 

(q)    On the date hereof and each (A) date when a Registration Statement or
Prospectus is amended or supplemented (other than a supplement to a Prospectus
filed pursuant to Rule 424(b) under the Securities Act relating solely to the
offering of securities other than the Shares) or (B) date that an Incorporated
Document (other than a Current Report on Form 8-K unless Agent shall reasonably
request) is filed with the Commission (each of the dates in (A) and (B) are
referred to herein as a “Bringdown Date”), the Company shall cause Silverman
Sclar Shin & Byrne PLLC, counsel for the Company, to furnish to the Agent its
written opinion and negative assurance letter, dated as of the Bringdown Date,
and addressed to the Agent, in form and substance stating in effect the matters
set forth on Annex A hereto, each modified as necessary to relate to the
Registration Statement and the Prospectus as amended and supplemented to the
time of delivery of such opinions. With respect to this Section 3(q), in lieu of
delivering such opinions or letters for Bringdown Dates subsequent to the date
hereof, such counsel may furnish agent with a letter (a “Reliance Letter”) to
the effect that Agent may rely upon a prior opinion or letter delivered under
this Section 3(a) to the same extent as if it were dated the date of such letter
(except that statement in such prior opinion shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented as of such
Representation Statement).

 

(r)      On the date hereof and each date when (A) a Registration Statement or
Prospectus is amended or supplemented to include additional or amended financial
information, (B)  the Company files an annual report on Form 10-K or a Quarterly
Report on form 10-Q or (C) a document (other than an annual report on Form 10-K
or a Quarterly Report on Form 10-Q) containing additional or amended financial
information is filed with the Commission and incorporated by reference into the
Prospectus, the Company shall cause McGladrey LLP, or other independent
accountants satisfactory to the Agent, to deliver to the Agent (x) a letter,
dated as of such date and addressed to Agent, in form and substance satisfactory
to Agent (the first such letter, the “Initial Comfort Letter”), confirming that
they are independent public accountants within the meaning of the Securities Act
and are in compliance with the applicable requirements relating to the
qualifications of accountants under Rule 2-01 of Regulation S-X of the
Commission, and stating the conclusions and findings of said firm with respect
to the financial information and other matters and (y) a letter updating the
Initial Comfort Letter with any information that would have been included in the
Initial comfort Letter had it been given on such date and as modified as
necessary to relate to the Registration Statement, the Prospectus or any issuer
free writing prospectus, as amended or supplemented to the date of such letter.

 

17

 

(s)        On the date hereof and each Bringdown Date, the Company shall furnish
to the Agent a certificate, dated as of such date and addressed to Agent, signed
by the chief executive officer and by the chief financial officer of the
Company, to the effect that:

 

(i)   The representations and warranties of the Company in this Agreement are
true and correct in all material respects as if made at and as of the date of
the certificate, and the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to the date of the certificate;

 

(ii)   No stop order or other order suspending the effectiveness of the
Registration Statement or any part thereof or any amendment thereof or the
qualification of the Shares for offering or sale or notice that would prevent
use of the Registration Statement, nor suspending or preventing the use of the
Base Prospectus, the Prospectus or any Permitted Free Writing Prospectus, has
been issued, and no proceeding for that purpose has been instituted or, to the
best of their knowledge, is contemplated by the Commission or any state or
regulatory body;

 

(iii)   The Shares to be sold on that date have been duly and validly authorized
by the Company and that all corporate action required to be taken for the
authorization, issuance and sale of the Shares on that date has been validly and
sufficiently taken;

 

(iv)    Subsequent to the respective dates as of which information is given in
the Base Prospectus, the Prospectus or any Permitted Free Writing Prospectus and
except for pending transactions disclosed therein, the Company has not incurred
any material liabilities or obligations, direct or contingent, or entered into
any material transactions, not in the ordinary course of business, or declared
or paid any dividends or made any distribution of any kind with respect to its
capital stock, and there has not been any change in the capital stock or any
issuance of options, warrants, convertible securities or other rights to
purchase the capital stock (other than as a result of any Additional Issuances),
or any material change in the short-term or long-term debt, of the Company, or
any Material Adverse Effect or any development that would reasonably be likely
to result in a Material Adverse Effect (whether or not arising in the ordinary
course of business), or any material loss by strike, fire, flood, earthquake,
accident or other calamity, whether or not covered by insurance, incurred by the
Company, and

 

(v) Except as stated in the Base Prospectus, the Prospectus, and any Permitted
Free Writing Prospectus, there is not pending, or, to the knowledge of the
Company, threatened or contemplated, any action, suit or proceeding to which the
Company is a party before or by any court or governmental agency, authority or
body, or any arbitrator, which would reasonably be likely to result in any
Material Adverse Effect.

 

18

 

(t)       A reasonable time prior to each Bringdown Date, the Company, if so
requested by the Agent, shall conduct a due diligence session, in form and
substance, satisfactory to the Agent, which shall include representatives of the
management and the accountants of the Company.

 

(u)   The Company shall disclose in its quarterly reports on Form 10-Q and in
its annual report on Form 10-K the number of the Shares sold through the Agent
under this Agreement, the Net Proceeds to the Company and the compensation paid
by the Company with respect to sales of the Shares pursuant to this Agreement
during the relevant quarter (or alternatively, prepare a prospectus supplement
with such summary information and, at least once a quarter and subject to
Section 3(a) above, file such prospectus supplement pursuant to Rule 424(b)
under the Securities Act.

 

(v)      Except to the extent that stockholder approval is required for a
portion of the Company’s authorized but unissued Common Shares required to
provide for the maximum aggregate number of Shares authorized for issuance by
the Board pursuant to the terms of this Agreement, the Company shall ensure that
there are at all times sufficient shares of Common Shares to provide for the
issuance, free of any preemptive rights, out of its authorized but unissued
Common Shares, of the maximum aggregate number of Shares authorized for issuance
by the Board pursuant to the terms of this Agreement. The Company will use its
reasonable best efforts to cause the Common Stock to be listed on the NYSE MKT,
and to maintain such listing. The Company shall cooperate with Agent and use its
reasonable efforts to permit Shares to be eligible for clearance and settlement
through the facilities of DTC.

 

(w)       At any time during the term of this Agreement, the Company will advise
the Agent immediately after it shall have received notice or obtained knowledge
of any information or fact that would alter or affect any opinion, certificate,
letter and other document provided to the Agent pursuant to Section 3 herein.

 

(x)    Subject to compliance with any applicable requirements of Regulation M
under the Exchange Act, the Company consents to the Agent trading in the Common
Stock for the Agent’s own account and for the account of its clients (in
compliance with all applicable laws) at the same time as sales of the Shares
occur pursuant to this Agreement.

 

(y)   If to the knowledge of the Company, any condition set forth in
Section 4(a), 4(b) or 4(i) of this Agreement shall not have been satisfied on
the applicable Settlement Date, the Company will offer to any person who has
agreed to purchase the Shares on such Settlement Date from the Company as the
result of an offer to purchase solicited by the Agent the right to refuse to
purchase and pay for such Shares.

 

(z) On the date hereof and each Bringdown Date, the Company shall furnish to the
Agent an incumbency certificate, dated as of such date and addressed to Agent,
signed by the secretary of the Company.

 

4.     Conditions of Agent’s Obligations.  The obligations of the Agent
hereunder are subject to (i) the accuracy of, as of the date hereof, each
Bringdown Date, each Time of Sale (in each case, as if made at such date), and
compliance with all representations, warranties and agreements of the Company
contained herein, (ii) the performance by the Company of its obligations
hereunder and (iii) the following additional conditions:

 

(a)   If filing of the Prospectus, or any amendment or supplement thereto, or
any Permitted Free Writing Prospectus, is required under the Securities Act or
the Rules and Regulations, the Company shall have filed the Prospectus (or such
amendment or supplement) or such Permitted Free Writing Prospectus with the
Commission in the manner and within the time period so required (without
reliance on Rule 424(b)(8) or Rule 164(b)); the Registration Statement shall
remain effective; no stop order suspending the effectiveness of the Registration
Statement or any part thereof, any Rule 462(b) Registration Statement, or any
amendment thereof, nor suspending or preventing the use of the Base Prospectus,
the Prospectus or any Permitted Free Writing Prospectus shall have been issued;
no proceedings for the issuance of such an order shall have been initiated or
threatened; and any request of the Commission for additional information (to be
included in the Registration Statement, the Base Prospectus, the Prospectus, any
Permitted Free Writing Prospectus or otherwise) shall have been complied with to
the Agent’s satisfaction.

 

19

 

(b)   The Agent shall not have advised the Company that the Registration
Statement, the Base Prospectus, the Prospectus, or any amendment or supplement
thereto, or any Permitted Free Writing Prospectus, contains an untrue statement
of fact which, in the Agent’s opinion, is material, or omits to state a fact
which, in the Agent’s opinion, is material and is required to be stated therein
or is necessary to make the statements therein (i) with respect to the
Registration Statement, not misleading and (ii) with respect to the Base
Prospectus, the Prospectus or any Permitted Free Writing Prospectus, in light of
the circumstances under which they were made, not misleading.

 

(c)  Except as set forth or contemplated in the Base Prospectus, the Prospectus
and any Permitted Free Writing Prospectus, subsequent to the respective dates as
of which information is given therein, the Company shall not have incurred any
material liabilities or obligations, direct or contingent, or entered into any
material transactions, or declared or paid any dividends or made any
distribution of any kind with respect to its capital stock; and there shall not
have been any change in the capital stock, or any issuance of options, warrants,
convertible securities or other rights to purchase the capital stock (other than
due to any Additional Issuances), or any material change in the short-term or
long-term debt, of the Company, or any Material Adverse Effect or any
development that would be reasonably likely to result in a Material Adverse
Effect (whether or not arising in the ordinary course of business), or any
material loss by strike, fire, flood, earthquake, accident or other calamity,
whether or not covered by insurance, incurred by the Company, the effect of
which, in any such case described above, in the Agent’s judgment, makes it
impractical or inadvisable to offer or deliver the Shares.

 

(d)    The Company shall have performed each of its obligations under
Section 3(q).

 

(e)     On each Bringdown Date, Ellenoff Grossman & Schole LLP, counsel for the
Agent, shall not have reasonably determined that the Base Prospectus, the
Prospectus, or any Permitted Free Writing Prospectus, as of such date, includes
an untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading.

 

(f)      The Company shall have performed each of its obligations under
Section 3(r).

 

(g)     The Company shall have performed each of its obligations under
Section 3(s).

 

(h)      The Financial Industry Regulatory Authority, Inc. shall have raised no
objection to the fairness and reasonableness of the underwriting terms and
arrangements.

 

(i)       All filings with the Commission required by Rule 424 under the
Securities Act to have been filed by the Settlement Date shall have been made
within the applicable time period prescribed for such filing by Rule 424.

 

20

 

(j)     The Company shall have furnished to Agent and the Agent’s counsel such
additional documents, certificates and evidence as they may have reasonably
requested.

 

All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof only if they are reasonably satisfactory
in form and substance to Agent and the Agent’s counsel. The Company will furnish
Agent with such conformed copies of such opinions, certificates, letters and
other documents as Agent shall reasonably request.

 

5.    Indemnification and Contribution.

 

(a)   The Company agrees to indemnify and hold harmless the Agent its
affiliates, directors and officers and each person, if any, who controls such
Agent within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act from and against any losses, claims, damages or liabilities,
joint or several, to which the Agent may become subject, under the Securities
Act or otherwise (including in settlement of any litigation if such settlement
is effected with the written consent of the Company), insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement, the Base Prospectus, the
Prospectus, or any amendment or supplement thereto, any Incorporated Documents,
or any Permitted Free Writing Prospectus or in any materials or information
provided to investors by, or with the approval of, the Company in connection
with the offering of the Shares (the “Marketing Materials”) or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Agent for any legal or other expenses
reasonably incurred by it in connection with investigating or defending against
such loss, claim, damage, liability or action; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, liability or action arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement, any Base Prospectus, the Prospectus, or any
amendment or supplement thereto or any Permitted Free Writing Prospectus or in
any Marketing Materials, in reliance upon and in conformity with written
information furnished to the Company by Agent specifically for use in the
preparation thereof, it being understood and agreed that the only information
furnished by the Agent consists of the information described as such in
Section 5(g) hereof.

 

(b)       The Agent will indemnify and hold harmless the Company its affiliates,
directors and officers and each person, if any, who controls such Agent within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act from and against any losses, claims, damages or liabilities to which the
Company may become subject, under the Securities Act or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Agent), insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon an untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, any Base Prospectus, the Prospectus, or any amendment or
supplement thereto or any Permitted Free Writing Prospectus or Marketing
Materials, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in each case to the extent, but only to
the extent, that such untrue statement or alleged untrue statement or omission
or alleged omission was made in the Registration Statement, any Base Prospectus,
the Prospectus, or any amendment or supplement thereto, or any Permitted Free
Writing Prospectus or Marketing Materials in reliance upon and in conformity
with written information furnished to the Company by Agent specifically for use
in the preparation thereof, it being understood and agreed that the only
information furnished by the Agent consists of the information described  as
such in Section 5(g) hereof, and will reimburse the Company for any legal or
other expenses reasonably incurred by the Company in connection with
investigating or defending against any such loss, claim, damage, liability or
action.

 

21

 

(c)    In addition to their other obligations under Section 5(a) and
Section 5(b), the Agent and the Company each agrees that, as an interim measure
during the pendency of any claim, action, investigation, inquiry or other
proceeding arising out of or based upon any statement or omission, or any
alleged statement or omission, described in Section 5(a) or Section 5(b), as
applicable, the indemnifying party will reimburse the indemnified party on a
monthly basis for all reasonable legal fees or other expenses incurred in
connection with investigating or defending any such claim, action,
investigation, inquiry or other proceeding (other than such fees or expenses the
indemnifying party contests in good faith), notwithstanding the absence of a
judicial determination as to the propriety and enforceability of the
indemnifying party’s obligation to reimburse the indemnified party for such
expenses and the possibility that such payments might later be held to have been
improper by a court of competent jurisdiction.  To the extent that any such
interim reimbursement payment is so held to have been improper, the indemnified
party shall promptly return it to the party or parties that made such payment,
together with interest, compounded daily, determined on the basis of the prime
rate (or other commercial lending rate for borrowers of the highest credit
standing) announced from time to time by the Wall Street Journal  (the “Prime
Rate”).  Any such interim reimbursement payments which are not made to the
indemnified party within 30 days of the date a request for reimbursement is
made, accompanied by documentation reasonably required by the indemnifying party
evidencing the incurrence of such fees and expenses, shall bear interest at the
Prime Rate from the date of such request.  This indemnity agreement shall be in
addition to any liabilities which the Company or the Agent may otherwise have.

 

(d)   Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve the indemnifying party from any liability that it may have to any
indemnified party except to the extent such indemnifying party has been
materially prejudiced by such failure.  In case any such action shall be brought
against any indemnified party, and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
in, and, to the extent that it shall wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of the indemnifying party’s election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that if
the indemnified party shall have reasonably concluded that it is advisable for
it to be represented by separate counsel, the indemnified party shall have the
right to employ a single separate counsel to represent it, satisfactory to the
indemnifying party, in which event the reasonable fees and expenses of such
single separate counsel shall be borne by the indemnifying party or parties and
reimbursed to the indemnified party as incurred (in accordance with the
provisions of subsection (c) above).

 

The indemnifying party under this Section 5 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment. 
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by this Section 5, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) the Indemnifying Party shall have received notice of
such settlement at least 30 days prior to such settlement being entered into,
and (iii) such indemnifying party shall not have reimbursed the indemnified
party in accordance with such request prior to the date of such settlement.  No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is or could have been a party and indemnity was or could have
been sought hereunder by such indemnified party, unless such settlement,
compromise or consent (a) includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such action,
suit or proceeding and (b) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.

 

22

 

(e)    If the indemnification provided for in this Section 5 is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above, (i) in such proportion
as is appropriate to reflect the relative benefits received by the Company on
the one hand and the Agent on the other from the offering of the Shares or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company on the one hand and the Agent on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company on the one hand and the Agent on the
other shall be deemed to be in the same proportion as the total net proceeds
from the offering (before deducting expenses) received by the Company and the
total underwriting discounts and commissions received by the Agent, bear to the
total public offering price of the Shares.  The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Agent and
the parties’ relevant intent, knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission.  The Company and the
Agent agree that it would not be just and equitable if contributions pursuant to
this subsection (e) were to be determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in the first sentence of this subsection (e).  The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (e) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
which is the subject of this subsection (e).  Notwithstanding the provisions of
this subsection (e), the Agent shall not be required to contribute any amount in
excess of the amount by which the total price at which the Shares underwritten
by it and distributed to the public were offered to the public exceeds the
amount of any damages that the Agent has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

 

(f)      The obligations of the Company under this Section 5 shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls the
Agent within the meaning of the Securities Act; and the obligations of the Agent
under this Section 5 shall be in addition to any liability that the Agent may
otherwise have and shall extend, upon the same terms and conditions, to each
director of the Company (including any person who, with his consent, is named in
the Registration Statement as about to become a director of the Company), to
each officer of the Company who has signed the Registration Statement and to
each person, if any, who controls the Company within the meaning of the
Securities Act.

 

23

 

(g)    The Agent confirms and the Company acknowledges that no information has
been furnished in writing to the Company by or on behalf of the Agent
specifically for inclusion in the Registration Statement, any Base Prospectus,
the Prospectus or any Permitted Free Writing Prospectus.

 

6.     Representations and Agreements to Survive Delivery.  All representations,
warranties, and agreements of the Agent and the Company herein or in
certificates delivered pursuant hereto, including but not limited to the
agreements of the Agent and the Company contained in Section 5 hereof, shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of the Agent or any controlling person thereof, or the
Company or any of its officers, directors, or controlling persons, and shall
survive delivery of, and payment for, the Shares to and by the Agent hereunder.

 

7.  Termination of this Agreement.

 

(a)   The Company shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that (i) if the Shares have been sold through the Agent for the
Company, then Sections 3(g) and 3(z) shall remain in full force and effect,
(ii) with respect to any pending sale, through the Agent for the Company, the
obligations of the Company with respect to such pending sale of Shares,
including in respect of compensation of the Agent, shall remain in full force
and effect notwithstanding such termination and (iii) the provisions of
Section 3(g), Section 5 and Section 6 of this Agreement shall remain in full
force and effect notwithstanding such termination. Notwithstanding the
foregoing, the Company shall have the right to terminate this Agreement pursuant
to Section 2(a)(ii) hereof.

 

(b)       The Agent shall have the right, by giving written notice as
hereinafter specified, to terminate the provisions of this Agreement relating to
the solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that (i) the provisions of the second to last sentence of Section
3(g), Section 5 and Section 6 of this Agreement shall remain in full force and
effect notwithstanding such termination and (ii) the provisions of Section 3(g)
other than the second to last sentence thereof shall remain in full force and
effect only if the Agent has terminated this Agreement as a result of the
Company’s default of its obligations hereunder and its failure to cure any
default within a reasonable period of time.

 

(c)    This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 7(a) or (b) above or otherwise by mutual agreement of the
parties; provided that any such termination by mutual agreement shall in all
cases be deemed to provide that Section 3(g), Section 5 and Section 6 shall
remain in full force and effect. This Agreement shall terminate automatically
upon the issuance and sale of Shares having an aggregate offering price equal to
the amount set forth in the first paragraph of this Agreement.

 

(d)   Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective earlier than the close of business on the date of receipt of such
notice by the Agent or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date for any sale of the Shares, such sale
shall settle in accordance with the provisions of Section 2(a)(vi) of this
Agreement.

 

8.       Default by the Company.  If the Company shall fail at any Settlement
Date to sell and deliver the number of Shares which it is obligated to sell
hereunder, then this Agreement shall terminate without any liability on the part
of the Agent or, except as provided in Section 3(g) hereof, any non-defaulting
party.  No action taken pursuant to this Section 8 shall relieve the Company
from liability, if any, in respect of such default, and the Company shall
(A) hold the Agent harmless against any loss, claim or damage arising from or as
a result of such default by the Company and (B) pay the Agent any commission to
which it would otherwise be entitled absent such default.

 

24

 

9.       Notices.  Except as otherwise provided herein, all communications under
this Agreement shall be in writing and, if to the Agent, shall be mailed,
delivered or telecopied to Maxim Group LLC, 405 Lexington Avenue, New York, New
York 10174, (fax:  (212) 895-3783), Attention: ___________, Managing Director,
Investment Banking, with a copy to Ellenoff Grossman & Schole LLP, (fax: (212)
401 4741) Attention: Robert Charron.  Notices to the Company shall be given to
it at 1617 JFK Boulevard, Philadelphia, Pennsylvania 19103, (fax:  (215)
988-1739) Attention:  Charles T. Bernhardt, Chief Financial Officer, with a copy
to Silverman Sclar Shin & Byrne PLLC, 381 Park Avenue South, Suite 1601, New
York, New York 10016, (fax: (212) 779-8858) Attention: Richard Feiner, Esq.  Any
party to this Agreement may change such address for notices by sending to the
parties to this Agreement written notice of a new address for such purpose.

 

10.    Persons Entitled to Benefit of Agreement.  This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and assigns and the controlling persons, officers and directors
referred to in Section 5.  Nothing in this Agreement is intended or shall be
construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained.  The term “successors and assigns” as herein used shall not
include any purchaser, as such purchaser, of any of the Shares from the Agent.

 

11.     Absence of Fiduciary Relationship.  The Company acknowledges and agrees
that: (a) the Agent has been retained solely to act as an sales agent and/or
principal in connection with the sale of the Shares and that no fiduciary,
advisory or agency relationship between the Company and the Agent has been
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Agent has advised or are advising the Company on
other matters; (b) the price and other terms of the Shares set forth in this
Agreement were established by the Company following discussions and arms-length
negotiations with the Agent and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (c) it has been advised that the
Agent and its affiliates are engaged in a broad range of transactions which may
involve interests that differ from those of the Company and that the Agent has
no obligation to disclose such interest and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship; (d) it has been
advised that the Agent is acting, in respect of the transactions contemplated by
this Agreement, solely for the benefit of the Agent, and not on behalf of the
Company; and (e) it waives to the fullest extent permitted by law, any claims it
may have against the Agent for breach of fiduciary duty or alleged breach of
fiduciary duty in respect of any of the transactions contemplated by this
Agreement and agrees that the Agent shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary duty claim on behalf of
or in right of the Company, including stockholders, employees or creditors of
the Company.

 

12.     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

13.    Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each Party and
delivered to the other Party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the Party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

25

 

 

Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Agent in accordance with its terms.

 

  Very truly yours,       HEMISPHERX BIOPHARMA, INC.           By  /s/ William
A. Carter  

Name: William A. Carter

Title: Chief Executive Officer

    Confirmed as of the date first   above mentioned.       Maxim Group LLC    
      By   /s/ Edward L. Rose  

Name: Edward L. Rose

Title: Vice Chairman 

 

 

 

 

Schedule A

Permitted Free Writing Prospectus

 

None.

 

 

 

Schedule B

Individuals Permitted to Authorize Sales of Shares

 

 

[image_001.jpg]

 

 

William A. Carter

Chief Executive Officer and Chairman of the Board

 

 

Thomas K. Equels

General Counsel and Board Member

 

 

Charles T. Bernhardt

Chief Financial Officer

 

 

Adam Pascale

Controller

 

 

 

 

 

Schedule C

 

Form of E-mail or Telecopy Confirmation

 

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Equity
Distribution Agreement between Hemispherx Biopharma, Inc. (the “Company”) and
Maxim Group LLC. (“Maxim”) dated July 23, 2012 (the “Agreement”), I hereby
confirm my telephonic request on behalf of the Company that Maxim sell [for a
period of [one] [two] [other period] days, up to [ ] shares of the Company’s
Common Stock, par value $0.001 per share, at a minimum market price of
$                      per share. In connection therewith, I hereby represent
and warrant to Maxim that the Company is not in possession of any material
non-public information that would cause it to be in breach of Section 2(c) of
the Agreement.

 

 

 

Schedule D

 

Individuals to Which Notice Can Be Given

 

Maxim Group LLC

 

__________, on behalf of the ATM Team

 

Via telecopy at 212-895-3783

Via email at _________@maximgrp.com

 

 

Hemispherx Biopharma, Inc.

 

William A. Carter

Chief Executive Officer

 

Via facsimile: (215) 988-1739

Via Certified US Mail at:

Hemispherx Biopharma, Inc.

One Penn Center

1617 JFK Boulevard, Suite 660

Philadelphia, PA 19103

 

 

Charles T. Bernhardt

Chief Financial Officer

 

Via email at Charles.Bernhardt@hemispherx.net

Via facsimile: (215) 988-1739

Via Certified US Mail at:

Hemispherx Biopharma, Inc.

One Penn Center

1617 JFK Boulevard, Suite 660

Philadelphia, PA 19103

 

 

 

 

ANNEX A

 

FORM OF COMPANY COUNSEL OPINION

 

1. The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as currently being carried on
and as described in the Registration Statement and in the Prospectus.

 

2. The Company is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction listed in a schedule to such counsel’s
opinion.

 

3. The authorized, issued and outstanding capital stock of the Company conforms
as to legal matters to the description thereof contained in the Registration
Statement and the Prospectus under the caption “Description of Capital Stock” as
of the date stated therein.

 

4. The Shares to be issued and sold by the Company hereunder have been duly
authorized and, when issued, delivered and paid for in accordance with the terms
of the Agreement, will have been validly issued and will be fully paid and
nonassessable, and the holders thereof will not be subject to personal liability
by reason of being such holders.

 

5. Except as otherwise stated in the Registration Statement and in the
Prospectus, there are no preemptive rights or other rights to subscribe for or
to purchase, or any restriction upon the voting or transfer of, any shares of
Common Stock pursuant to the Company’s charter, by-laws or any agreement or
other instrument known to such counsel to which the Company is a party or by
which the Company is bound.

 

6. To such counsel’s knowledge, neither the filing of the Registration Statement
nor the offering or sale of the Shares as contemplated by the Agreement gives
rise to any rights for or relating to the registration of any shares of Common
Stock or other securities of the Company.

 

7. The Registration Statement has become effective under the Securities Act and,
to such counsel’s knowledge, no stop order suspending the effectiveness of the
Registration Statement has been issued and no proceeding for that purpose has
been instituted or, to the knowledge of such counsel, threatened by the
Commission.

 

8. The descriptions in the Registration Statement and in the Prospectus of
statutes, regulations, legal and governmental proceedings, contracts and other
documents are accurate and fairly present the information required to be shown.

 

9. The Company has full corporate power and authority to enter into this
Agreement, and the Agreement has been duly authorized, executed and delivered by
the Company.

 

10. The execution, delivery and performance of the Agreement and the
consummation of the transactions herein contemplated will not result in a breach
or violation of any of the terms and provisions of, or constitute a default
under, any statute, rule or regulation, any agreement or instrument known to
such counsel to which the Company is a party or by which it is bound or to which
any of its property is subject, the Company’s charter or by-laws, or any order
or decree known to such counsel of any court or Governmental Agency having
jurisdiction over the Company or any of its respective properties.

 

 

 

11. The Company is not, and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Prospectus, will not be, an “investment company” as defined in the Investment
Company Act of 1940, as amended.

 

12. No consent, approval, authorization or order of, or filing with, any court
or governmental agency or body is required for the execution, delivery and
performance of the Agreement or for the consummation of the transactions
contemplated hereby, including the issuance or sale of the Shares by the
Company, except such as may be required under the Securities Act or state
securities laws or under the bylaws, rules and regulations of FINRA.

 

13. The Registration Statement and the Prospectus, and any amendment thereof or
supplement thereto, comply, and as of their respective effective or issue dates
complied, as to form in all material respects with the requirements of the
Securities Act and the Rules and Regulations; the conditions for use of Form
S-3, set forth in the General Instructions thereto, have been satisfied.

 

14. Each document filed pursuant to the Exchange Act (other than the financial
statements and supporting schedules included therein, as to which no opinion
need to be rendered) and incorporated or deemed to be incorporated by reference
in the Prospectus complied when so filed as to form in all material respects
with the Exchange Act.

 

 

 

In rendering such opinion, such counsel may state that its opinion is limited to
matters governed by the federal securities laws of the United States of America,
the internal laws of the State of New York and the Delaware General Corporation
Law. Such counsel shall also have furnished to the Agent, on every Bringdown
Date, a written statement, addressed to the Agent and dated as of such date, in
form and substance satisfactory to the Agent, to the effect that (x) such
counsel has acted as counsel to the Company in connection with the preparation
of the Registration Statement and the Prospectus and has reviewed the
Registration Statement, and (y) subject to the foregoing, such counsel confirms
that, on the basis of the information gained in the course of performing the
services referred to therein, nothing came to such counsel’s attention that
caused such counsel to believe that (i) the Registration Statement, on the
effective date, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; or (ii) the Prospectus, as of its date, and
as of the date of such opinion, contained or contains any untrue statement of a
material fact or omitted or omits to state any material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, such counsel is not passing
upon and does not (a) assume any responsibility for the accuracy, completeness
or fairness of the statements contained in the Registration Statement and the
Prospectus and (b) express any belief with respect to the financial statements
and supporting schedules and other financial and statistical data included or
incorporated by reference in, or omitted from, the Registration Statement or the
Prospectus. References to the Prospectus in this paragraph shall also include
any supplements thereto at the Settlement Date.

 

 

 



 

 

